Chief Justice BENDER,
dissenting.
Despite the evidence that Riley was involved in an altercation with two people when he stabbed one and attempted to stab another, the majority holds that the trial court did not err when it rejected Riley's multiple assailants instruction. The record shows that while Riley was physically tussling with one assailant who told the other assailant to "grab the heat from the truck," Riley pulled a small knife, cutting one assailant in the neck. He then unsuccessfully attempted to stab the other assailant. Riley claimed he acted in self-defense and requested a multiple assailants instruction as one of the instructions defining self-defense. The majority affirms the trial court's refusal to give Riley's instruction on multiple assailants. I disagree and therefore respectfully dissent.
Self-defense in this case represented Riley's theory of defense-functioning as an affirmative defense to some charges and contesting the culpable mental state for the other crimes for which Riley was ultimately convicted. The majority fails to follow our precedent in People v. Jones, 675 P.2d 9 (Colo.1984). In Jones, we held that where self-defense has been raised, "the totality of the circumstances, including the number of persons reasonably appearing to be threatening the accused, must be considered by the trier of fact in evaluating the reasonableness of the accused's belief in the necessity of defensive action and the reasonableness of the force used by him to repel the apparent danger." Id. at 14. Failure to embody this significant legal principle in the instructions in this case constitutes reversible error.
An instruction articulating the defendant's theory of the case must be given by the trial court, provided it has record support and *1098does not duplicate one of the trial court's other instructions. People v. Nunez, 841 P.2d 261, 264 (Colo.1992). Failure to give a jury instruction on a defendant's theory of the case may constitute reversible error. Id. at 266. Here, the trial court gave a self-defense instruction which referred to "the victim" in the singular. When there are multiple assailants involved, a pattern jury instruction such as this, standing alone, is not sufficient to comply with Jones. See People v. Manzanares, 942 P.2d 1235, 1240 (Colo.App.1996) (holding that, under Jones, in a case where multiple people were involved in a confrontation, a pattern self-defense instruction referencing "the victim" in the singular, "standing alone, was not sufficient"). As has been the law since 1996, an additional instruction is necessary to direct the trier of fact that it must consider the totality of the cireumstances, including the number of persons threatening the defendant. See id. (holding that the pattern self-defense instruction, standing alone, was insufficient, but when read in conjunction with a totality of the cireumstances instruction, the instructions sufficiently communicated the law of self-defense to the jury); see also People v. Cuevas, 740 P2d 25, 27 (Colo.App.1987) (holding that the self-defense jury instruction should be "more clearly stated on retrial in order to address the fact that multiple assailants were involved").1
The majority holds that the "apparent necessity" instruction given by the trial court was sufficient to satisfy the requirement of Jones that the jury be instructed to consider the number of persons appearing to threaten the accused. Maj. op. at 1095. The majority concludes that the language in the apparent necessity instruction that the "defendant has the right to act on appearances" and that the jury should consider a "reasonable person under similar conditions and cireumstances" is broad enough to encompass Riley's multiple assailants theory. Id. at 15. In my view, this vague wording about "appearances" and "similar conditions and cireumstances" does not satisfy the mandate of Jones that the jury be specifically instructed to consider "the totality of the circumstances, including the number of persons reasonably appearing to be threatening the accused." Jones, 675 P.2d at 14 (emphasis added). The purpose of an "apparent necessity" instruction is not to inform the jury that they are to consider the number of assailants, but to inform the jury that the touchstone of self-defense is reasonable belief, rather than absolute certainty. Id. at 18.
Additionally, I believe the majority misreads Jones by holding that the use of the word "victim" in the singular does not limit the jury's consideration to a single alleged assailant. Maj. op. at 1095 n. 5. The majority reaches this holding based on the footnote in Jones that states "the singular includes the plural." Id. However, this statement in Jones was quoting section 24-102, C.R.S. (2011), which deals with the construction of statutes. We rejected the prosecutor's argument in Jones that the defendant was not entitled to an instruction on multiple assailants because the self-defense statute used the singular, and not the plural, reiterating the rule of statutory construction in section 2-4-102 that in interpreting statutes, the singular includes the plural. Jones, 675 P.2d at 14 n. 10. Jones does not conflate this rule of statutory construction with the law on jury instructions.
In my view, the self-defense instructions in this case using only the singular failed to explain the law of self-defense fully, effectively depriving Riley of a fair consideration of *1099his theories of defense. Without a specific instruction that it must consider multiple assailants, the jury could have easily interpreted the jury instructions phrased only in the singular to mean that it could only consider the actions of one assailant. Hence, I respectfully dissent.
I am authorized to state that Justice MARQUEZ joins in this dissent.

. In my view, Beckett v. People, 800 P.2d 74 (Colo.1990), has no bearing on this case. In Beckett, we granted certiorari to review whether the trial court erred by refusing Beckett's tendered apparent necessity instruction and to determine whether self-defense is a defense to a charge of prohibited use of weapons. Id. at 75 & n. 1. We held that an "apparent necessity" jury instruction was no longer necessary in light of the changes to the self-defense statute to include "reasonable belief" language. Because we concluded that the trial court properly instructed the jury on the defendant's self-defense claim, and the jury found the defendant did not satisfy the requirements of self-defense, we did not reach the second issue of whether self-defense was a defense to the prohibited use of weapons. Although multiple assailants were involved in the situation in Beckett, the issue of a multiple assailants instruction was not before us, and we did not discuss it in our holding or in dicta. Hence, I look to Colorado precedent that directly reviews multiple assailant instructions, such as Jones, Manzanares, and Cuevas.